DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action with the filing date of 28 February 2022, significant amendments to claims have been made, and the 112(b) rejections have been overcome by amendment.
New in this Office Action are 102 and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-7 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asanuma et al (US 6001139). Hereinafter referred to as Asanuma.
Regarding claim 1, Kano discloses a negative electrode for an accumulator functioning based on an ion insertion and deinsertion principle and/or based on an alloy formation and dealloying principle (“As a means for intercalating lithium in the negative electrode material, a method is possible in which lithium is introduced into the negative electrode material by forming a local electrochemical junction in a state that the negative electrode sheet and the metal foil mainly comprising lithium are electrically conducted” Col 2 L 12-17, emphasis added) comprising:
a first layer comprising an active material deposited via one of its faces, on a first face of a current collector (“negative electrode to be used in the present invention is prepared by coating a material mixture layer containing … a negative electrode material on a current collector. When the positive or negative electrode is in a sheet like shape, it is desirable to arrange the material mixture layer on both sides of the current collector” Col 8 L 54-60);
a second layer comprising an active material deposited via one of its faces, on a second face of a current collector (“negative electrode to be used in the present invention is prepared by coating a material mixture layer containing … a negative electrode material on a current collector. When the positive or negative electrode is in a sheet like shape, it is desirable to arrange the material mixture layer on both sides of the current collector” Col 8 L 54-60);
said negative electrode extending in length along an electrode longitudinal direction (the electrode sheet in Fig. 3 (b) extends in a longitudinal direction from a left-hand side to a right-hand side),
wherein each of the first layer and the second layer is partly coated with an assembly of strips each composed of a metal that is a metallic element at its 0 degree oxidation (‘LITHIUM FOIL’ Fig. 3 (b), “Pressing of the metal foil mainly comprising lithium on the negative electrode sheet” Col 2 L 63-64), and wherein corresponding cations of said metal are involved in the ion insertion and deinsertion process and/or in the alloy formation and dealloying process in the active material of the first layer and the second layer (“The negative electrode material to be used in the present invention is a compound capable of intercalating and deintercalating light metal ions” Col 11 L 1-3 and “Lithium is desirable as the light metal” Col 11 L 13), said strips being separated from each other along the electrode longitudinal direction (the plurality of lithium foils in Fig. 3 (b) are separated from each other along the length of the electrode sheet) and each extending in length along a strip longitudinal direction substantially perpendicular to said electrode longitudinal direction (the plurality of lithium foils in Fig. 3 (b) extend along the width of the electrode sheet that is perpendicular to the length of the electrode sheet).
Regarding claim 2, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, and wherein the active material, either for the first layer and/or the second layer is:
a material that can intercalate or deintercalated alkali ions (“Lithium is desirable as the light metal” Col 11 L 13); or
a material that can intercalate or deintercalated alkali earth ions.
Regarding claim 3, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, and wherein the active material, either for the first layer and/or the second layer is chosen from among:
silicon;
a carbon material such as hard carbon, natural graphite or artificial graphite (“carbonaceous compounds” Col 11 L 4 and “carbonaceous compound is a compound selected from the group consisting of natural graphite, artificial graphite, carbon obtained by vapor phase growth and carbon obtained by calcining an organic material, and particularly a compound having a graphite structure” Col 11 L 17-21); and;
mixtures thereof.
Regarding claim 4, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, and wherein the strips composed of a metal among the assembly of strips coating the first layer and the assembly of strips coating the second layer are strips composed of an alkali metal or strips composed of an alkali earth metal (“metal foil mainly comprising lithium” Col 6 L 58-59).
Regarding claim 5, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, and wherein each strip in the assembly of strips coating the first layer and the assembly of strips coating the second layer are in the form of a metal strip with a thickness greater than or equal to 50 µm (“thickness of preferably from 50 µm to 500 µm” Col 2 L 67 to Col 3 L 1).
Regarding claim 6, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, and wherein the current collector is an unperforated collector in the form of metal foil (“a copper foil” Col 23 L 8).
Regarding claim 7, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, and wherein the current collector comprises one or several metals chosen from among copper, aluminum and alloys thereof (“copper foil” Col 23 L 8).
Regarding claim 20, Asanuma discloses an accumulator functioning based on the principle of ion insertion-deinsertion and/or the alloy formation and dealloying process comprising a negative electrode as defined according to claim 1 above (“cylinder type battery” Col 23 L 62, Fig. 2).
Regarding claim 21, Asanuma discloses all the limitations for the accumulator as set forth in claim 20 above, and that is a spiral architecture accumulator, wherein the negative electrode is wound around an axis parallel to the electrode width direction (“coiled in a spiral form. In this case, they were coiled in such a way that the side on which the metallic lithium foil was pressed faced central part of the coiled group. The coiled group was put into a bottomed cylinder type battery case” Col 23 L 49-53, and Fig. 2 indicates that the electrode group was wound around an axis that is parallel to the width of the electrode group).

Claim Rejections - 35 USC § 103
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (US 6001139) as applied to claim 1 above, and further in view of Utsugi et al (US 2004/0258997 A1). Hereinafter referred to as Utsugi.
Regarding claim 8-12, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, but does not disclose wherein each layer (namely the first layer and the second layer) has a first end without any strips extending along the electrode longitudinal direction, said first end having a length z1 along the electrode longitudinal direction,
wherein the value of the length z1 along the electrode longitudinal direction is greater than a maximum separation y1 for each pair of two directly consecutive strips in the strip assembly, 
wherein each layer (namely the first layer and the second layer) has a second end that has no strips extending along the electrode longitudinal direction and opposite to the first end,
wherein the length x1 of the second end along the electrode longitudinal direction is less than the length z1,
wherein the length z1 satisfies the following relation:
z1 = L-x1-y1*(1-n)-l*n
in which:
L is the total length along the electrode longitudinal direction of the layer concerned (namely the first layer and/or the second layer);
x1 is the length along the electrode longitudinal direction of the second end of the layer concerned (namely the first layer and/or the second layer);
y1 is the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned (namely the first layer and/or the second layer);
n is the number of strips in the strip assembly in the layer concerned;
l is the width (along the electrode longitudinal direction) of each strip in the assembly of strips.
However, Utsugi discloses a negative electrode for an accumulator functioning based on an ion insertion and deinsertion principle and/or based on an alloy formation and dealloying principle (“negative electrode … capable of absorbing and emitting lithium ions [0003]) comprising a first layer and a second layer deposited on one face of a current collector (2a Fig. 2, “first layers” [0037]) wherein each of the first and second layers is partly coated with an assembly of strips composed of a metal (3a Fig. 2, “second layers” [0037] “mainly composed of silicon” [0053]), and that said negative electrode extends in length along an electrode longitudinal direction (the length in which the negative electrode 4a/3a/2a/1a shown in Fig. 6 extends in). Utsugi teaches wherein each layer has a first end without any strips extending along the electrode longitudinal direction (“The obverse side of the copper foil was provided with uncoated parts of 7 m … at the left end part”, “the reverse side of the copper foil was provided with uncoated parts of 7 m … at the left end part” [0052]), said first end having a length z1 along the electrode longitudinal direction (Figs. 3, 4, and 6 show that the left end parts of the obverse and reverse side of the copper foil extend in the longitudinal direction of the negative electrode), wherein the value of the length z1 along the electrode longitudinal direction is greater than the maximum separation y1 for each pair of two directly consecutive strips in the strip assembly (Fig. 4 where the z1 lengths on the left end part is greater than the separation between directly consecutive second layers 2a is 0.02 m on the obverse side and 0.08 m on the reverse side), and wherein the length z1 satisfies the following relation:
z1 = L-x1-y1*(1-n)-l*n
in which:
L is the total length along the electrode longitudinal direction of the layer concerned (namely the first layer and/or the second layer);
x1 is the length along the electrode longitudinal direction of the second end of the layer concerned (namely the first layer and/or the second layer);
y1 is the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned (namely the first layer and/or the second layer);
n is the number of strips in the strip assembly in the layer concerned;
l is the width (along the electrode longitudinal direction) of each strip in the set of strips
(Fig. 4 where “2000 m” corresponds to L, the right end part lengths of “6.42 m” and “6.48 m” correspond to x1, the length of separation between the second layers 3a of “0.02 m” and “0.08 m” correspond to y1, the number of second layers 3a correspond to n, and the widths of “0.41 m” and “0.35 m” correspond to l, which results in the “7 m” of the left end part that corresponds to z1).
Moreover, Utsugi teaches wherein each layer has a second end that has no strips extending along the electrode longitudinal direction and opposite to the first end (“The obverse side of the copper foil was provided with uncoated parts of … 6.42 m at … the right end part”, “the reverse side of the copper foil was provided with uncoated parts of … 6.48 m at … the right end part” [0052]), and wherein the length x1 of the second end along the electrode longitudinal direction is less than the length z1 (Fig. 4 where the lengths of the right end part of 6.42 m and 6.48 m is less than the length of the left end part of 7 m). Utsugi further teaches that the configuration of the negative electrode reduces time for production ([0059]) that utilize a doctor blade coating method ([0053]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Asanuma in view of Utsugi wherein each layer (namely the first layer and the second layer) has a first end without any strips extending along the electrode longitudinal direction, said first end having a length z1 along the electrode longitudinal direction, wherein the value of the length z1 along the electrode longitudinal direction is greater than a maximum separation y1 for each pair of two directly consecutive strips in the strip assembly,  wherein each layer (namely the first layer and the second layer) has a second end that has no strips extending along the electrode longitudinal direction and opposite to the first end, wherein the length x1 of the second end along the electrode longitudinal direction is less than the length z1, and wherein the length z1 satisfies the following relation: z1 = L-x1-y1*(1-n)-l*n, in order to achieve a production for the negative electrode of improved time efficiency and that utilizes doctor blade coating methods.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (US 6001139) as applied to claim 1 above, and further in view of Yasuda et al (US 2005/0175900 A1). Hereinafter referred to as Yasuda.
Regarding claim 14, Asanuma discloses all the limitations for the negative electrode as set forth in claim 1 above, but does not disclose wherein the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned is less than 2 cm.
However, Yasuda discloses a negative electrode for an accumulator functioning based on the ion insertion and deinsertion principle and/or based on the alloy formation and dealloying principle (“an anode for nonaqueous secondary batteries which is capable of intercalating and deintercalating an alkali metal, such as lithium” [0001]) comprising a layer that includes an active material deposited on one face of a current collector (4 Figs 3 and 4, “second covering layer” [0031]) wherein the layer is coated with an assembly of strips composed of a metal (3 Figs. 3 and 4, “first covering layer” [0031] “containing an element capable of intercalating lithium, such as tin” [0008]), and the negative electrode extends in length along an electrode longitudinal direction (the direction in which negative electrode 1 extends in in Figs. 3 and 4). Yasuda teaches wherein the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned is less than 2 cm (“fine random breaks at the interfaces with the adjacent lower and upper first covering layers at intervals of 2 mm or shorter” [0030]), and that such breaks further ensure effective utilization of the strip assembly as a negative electrode ([0030]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Asanuma in view of Yasuda wherein the separation along the electrode longitudinal direction, for each pair of two directly consecutive strips in the strip assembly in the layer concerned is less than 2 cm, in order to achieve an effective utilization of the strip assembly as a negative electrode.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (US 6001139) in view of Utsugi (US 2004/0258997 A1) as applied to claim 10 above, and further in view of Reimers et al (US 6146694). Hereinafter referred to as Reimers.
Regarding claim 15, modified Asanuma discloses all the limitations for the negative electrode as set forth in claim 10 above, but does not disclose wherein the first end of the first layer is located opposite the first end of the second layer along the electrode longitudinal direction.
However, Reimers discloses a negative electrode for an accumulator functioning based on the ion insertion and deinsertion and/or based on the alloy formation and dealloying principle  comprising a first layer and a second layer each deposited on one face of a current collector and partly coated (“Anode foils are prepared in a like manner except that a suitable anode powder (eg. a graphitic carbon) is used” Col 2 L 41-44 where “coaters can apply segment coatings on both sides of a metal foil web for use in lithium ion battery applications” Col 2 L 59-61, and defines segment coatings 2 and 3 Col 2 L 49-51) wherein the negative electrode extends in length along an electrode longitudinal direction (the direction to the left and the right of Fig. 3e). Reimers teaches wherein the first end of the first layer (the length of ‘Y’ in addition to the uncoated portion of current collector 1 that is adjacent to Y in Fig. 3e) is located opposite the first end of the second layer along the electrode longitudinal direction (the length of ‘X’ in addition to the uncoated portion of current collector 1 that is adjacent to X in Fig. 3e), and that this configuration provides an optimum amount of staggering of the first and second layer in order to reduce damage of the negative electrode from any machine vibration that is applied on it during production (Col 7 L 47-49).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of modified Asanuma in view of Reimers wherein the first end of the first layer is located opposite the first end of the second layer along the electrode longitudinal direction, in order to achieve a configuration of the strips between the first and second layers that reduce damage inflicted onto the negative electrode during its production from machine vibrations.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asanuma (US 6001139) as applied to claim 1 above, and further in view of Reimers (US 6146694).
Regarding claims 16-17, Fujii discloses all of the limitations for the negative electrode as set forth in claim 1 above, but does not disclose wherein at least one strip in the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defined between two directly consecutive strips coating the second layer and vice versa, and
wherein each strip in at least part of the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defines between two directly consecutive strips coating the second layer, and vice versa.
However, Reimers discloses a negative electrode for an accumulator functioning based on the ion insertion and deinsertion and/or based on the alloy formation and dealloying principle comprising a first layer and a second layer each deposited on one face of a current collector and partly coated (“Anode foils are prepared in a like manner except that a suitable anode powder (eg. a graphitic carbon) is used” Col 2 L 41-44 where “coaters can apply segment coatings on both sides of a metal foil web for use in lithium ion battery applications” Col 2 L 59-61, and defines segment coatings 2 and 3 Col 2 L 49-51) wherein the negative electrode extends in length along an electrode longitudinal direction (the direction to the left and the right of Fig. 3e). Reimers teaches wherein at least one strip in the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defined between two directly consecutive strips coating the second layer and vice versa, and wherein each strip in at least part of the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defines between two directly consecutive strips coating the second layer, and vice versa (Fig. 3e where segment coating 3 has a portion of length ‘X’ that is located to a free zone of segment coating 2 of the opposite side of the current collector, and the same is true for the portion of length ‘Y’ of segment coating 2 onto segment coating 3), and that this configuration provides an optimum amount of staggering of the first and second layer in order to reduce damage of the negative electrode from any machine vibration that is applied on it during production (Col 7 L 47-49).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Asanuma in view of Reimers wherein at least one strip in the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defined between two directly consecutive strips coating the second layer and vice versa, and wherein each strip in at least part of the strip assembly in the first layer is located along the electrode thickness direction, at least partly corresponding to a free zone defines between two directly consecutive strips coating the second layer, and vice versa, in order to achieve a configuration of the strips between the first and second layers that reduce damage inflicted onto the negative electrode during its production from machine vibrations.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721